

EXHIBIT 10.7

SIXTH AMENDMENT
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment") is entered into as of December 31, 2015, by and among the Lenders
party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as the agent for the Lenders (in such capacity, "Agent"), CENTURY
ALUMINUM COMPANY, a Delaware corporation ("Century"), CENTURY ALUMINUM OF SOUTH
CAROLINA, INC. (successor in interest to Berkeley Aluminum, Inc.), a Delaware
corporation ("Century South Carolina"), CENTURY ALUMINUM OF WEST VIRGINIA, INC.,
a Delaware corporation ("Century West Virginia"), CENTURY ALUMINUM OF KENTUCKY
GENERAL PARTNERSHIP, a Kentucky general partnership ("Century of Kentucky GP"),
NSA GENERAL PARTNERSHIP, a Kentucky general partnership ("NSA"), and CENTURY
ALUMINUM SEBREE LLC, a Delaware limited liability company ("Century Sebree"; and
together with Century, Century South Carolina, Century West Virginia, Century of
Kentucky GP and NSA, each a "Borrower" and collectively the "Borrowers").
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Amended and
Restated Loan and Security Agreement dated as of May 24, 2013 (as amended,
modified or supplemented from time to time, the "Loan Agreement");
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Loan Agreement,
subject to the terms and conditions contained herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.
2.    Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of Borrowers set forth in Section 5 below, the Loan Agreement is
hereby amended as follows:
(a)    The defined term ""Eligible Account" set forth in Appendix A of the Loan
Agreement is hereby amended to amend and restate clause (xv) in its entirety to
read as follows:
(xv)    the Account is with respect to an Account Debtor (other than Glencore,
Brazeway, Inc., Metal Exchange Corporation, Penn Aluminum International LLC,
SAPA Extrusions, Inc. or Southwire Company, which are subject to the limitations
set forth below), whose total Accounts owing to Borrowers exceed 20% (such
percentage, as applied to a particular Account Debtor, being subject to
adjustment by Agent in its Reasonable Credit Judgment) of all Eligible Accounts;
the Account is with respect to Glencore to the extent its total Accounts owing
to Borrowers exceed 50% (such percentage, as applied to Glencore, being subject
to adjustment by Agent in its Reasonable Credit Judgment) of all Eligible
Accounts; in each case solely during the period commencing on December 31, 2015
and ending on January 31, 2017, (a) the Account is with respect to Brazeway,
Inc. to the extent its total Accounts owing to Borrowers exceed the lesser of
$12,000,000 and 40% (such percentage, as applied to




--------------------------------------------------------------------------------



Brazeway, Inc., being subject to adjustment by Agent in its Reasonable Credit
Judgment) of all Eligible Accounts, (b) the Account is with respect to Metal
Exchange Corporation to the extent its total Accounts owing to Borrowers exceed
the lesser of $7,500,000 and 25% (such percentage, as applied to Metal Exchange
Corporation, being subject to adjustment by Agent in its Reasonable Credit
Judgment) of all Eligible Accounts, (c) the Account is with respect to Penn
Aluminum International LLC to the extent its total Accounts owing to Borrowers
exceed the lesser of $7,500,000 and 25% (such percentage, as applied to Penn
Aluminum International LLC, being subject to adjustment by Agent in its
Reasonable Credit Judgment) of all Eligible Accounts, or (d) the Account is with
respect to SAPA Extrusions, Inc. and its subsidiaries to the extent its total
Accounts owing to Borrowers exceed the lesser of $18,000,000 and 60% (such
percentage, as applied to SAPA Extrusions, Inc. and its subsidiaries, being
subject to adjustment by Agent in its Reasonable Credit Judgment) of all
Eligible Accounts; at all times following January 31, 2017, the Account is with
respect to Southwire Company to the extent its total Accounts owing to Borrowers
exceed 40% (such percentage, as applied to Southwire Company, being subject to
adjustment by Agent in its Reasonable Credit Judgment) of all Eligible Accounts;
except in any such case that Accounts owing by any such Account Debtor shall
only be excluded from Eligible Accounts to the extent of the excess of such
applicable concentration limit; provided, however, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
applicable concentration limit shall be determined by Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit; or
3.    Ratification; Other Agreements;.
(a)    This Amendment, subject to satisfaction of the conditions provided below,
shall constitute an amendment to the Loan Agreement and all of the Loan
Documents as appropriate to express the agreements contained herein. In all
other respects, the Loan Agreement and the Loan Documents shall remain unchanged
and in full force and effect in accordance with their original terms.
(b)    Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Loan Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to "the Loan Agreement", "thereunder",
"thereof" or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as modified hereby. This Amendment
shall constitute a Loan Document.
(c)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents.
4.    Conditions to Effectiveness. This Amendment shall become effective as of
the date hereof and upon the satisfaction of the following conditions precedent:
(a)    Agent shall have received a copy of this Amendment executed by each
Borrower, Agent, Issuing Lender and Majority Lenders, together with the consent
and reaffirmation attached hereto executed by each Guarantor; and

- 2 -

--------------------------------------------------------------------------------



(b)    no Default or Event of Default shall exist on the date hereof or as of
the date of the effectiveness of this Amendment.
5.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to Agent
and Lenders, after giving effect to this Amendment:
(a)    the representations and warranties set forth in each of the Loan
Documents are true and correct in all material respects on and as of the Closing
Date and on and as of the date hereof with the same effect as though made on and
as of the date hereof (except to the extent such representations and warranties
by their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date);
(b)    no Default or Event of Default exists; and
(c)    the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate or other relevant action on the part of
such Borrower.
6.    Miscellaneous.
(a)    Expenses. Borrowers agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of Agent (including legal fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided in this Section
6(a) shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.
(b)    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of New York.
(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
[Signature Pages Follow]



- 3 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


BORROWERS: 

CENTURY ALUMINUM COMPANY 


By:
 /s/ MICHELLE HARRISON
 
Name:
 Michelle Harrison
 
Title:
 Treasurer





CENTURY ALUMINUM OF SOUTH CAROLINA, INC. (successor in interest to Berkeley
Aluminum, Inc.)


By:
 /s/ MICHELLE HARRISON
 
Name:
 Michelle Harrison
 
Title:
 Treasurer





CENTURY ALUMINUM OF WEST VIRGINIA, INC. 


By:
 /s/ MICHELLE HARRISON
 
Name:
 Michelle Harrison
 
Title:
 Treasurer





CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP 

By: METALSCO LLC, its Managing Partner




By:
 /s/ MICHELLE HARRISON
 
Name:
 Michelle Harrison
 
Title:
 Treasurer






Signature Page to Sixth Amendment to Amended and Restated Loan and Security
Agreement

--------------------------------------------------------------------------------



NSA GENERAL PARTNERSHIP 

By: CENTURY KENTUCKY, INC.,
its Managing Partner
By:
 /s/ MICHELLE HARRISON
 
Name:
 Michelle Harrison
 
Title:
 Treasurer





CENTURY ALUMINUM SEBREE LLC
By:
 /s/ MICHELLE HARRISON
 
Name:
 Michelle Harrison
 
Title:
 Treasurer














































































Signature Page to Sixth Amendment to Amended and Restated Loan and Security
Agreement

--------------------------------------------------------------------------------





AGENT AND LENDERS: 
 
WELLS FARGO CAPITAL FINANCE, LLC, 
as Agent, as Issuing Lender and as a Lender 




By:
 /s/ BRANDI WHITTINGTON
 
Name:
 Brandi Whittington
 
Title:
 VP, Authorized Signatory




Signature Page to Sixth Amendment to Amended and Restated Loan and Security
Agreement

--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender






By:
 /s/ CHRISTOPHER R. DAY
 
Name:
 Christopher R. Day
 
Title:
 Authorized Signatory
 
 
 
By:
 /s/ STEPHAN DICKENMANN
 
Name:
 Stephan Dickenmann
 
Title:
 Authorized Signatory




























Signature Page to Sixth Amendment to Amended and Restated Loan and Security
Agreement

--------------------------------------------------------------------------------



BNP PARIBAS, as a Lender


By:
 /s/ FABIENNE MOIMAUX
 
Name:
 Fabienne Moimaux
 
Title:
 Metals & Mining EMEA
 
 
 
By:
 /s/ GREGOIRE LEFORESTIER
 
Name:
 Gregoire LeForestier
 
Title:
 Director of Metals & Mining














Signature Page to Sixth Amendment to Amended and Restated Loan and Security
Agreement

--------------------------------------------------------------------------------



CONSENT AND REAFFIRMATION


Each of the undersigned (collectively, the "Guarantors") hereby (i) acknowledges
receipt of a copy of the foregoing Sixth Amendment to Amended and Restated
Credit Agreement (the "Amendment"; terms defined therein and used, but not
otherwise defined, herein shall have the meanings assigned to them therein);
(ii) consents to each Borrower's execution and delivery thereof; (iii)
acknowledges and agrees to the terms of the Amendment as if it were a signatory
thereto; and (iv) except as specifically provided therein, affirms that nothing
contained therein shall modify in any respect whatsoever its respective guaranty
of the obligations of each Borrower to Agent and Lenders pursuant to the terms
of the Guaranty Agreements executed in favor of Agent and Lenders, and reaffirms
that each Guaranty Agreement is and shall continue to remain in full force and
effect. Although Guarantors have been informed of the matters set forth herein
and have acknowledged and agreed to same, each Guarantor understands that Agent
and Lenders have no obligation to inform Guarantors of such matters in the
future or to seek any Guarantor’s acknowledgment or agreement to future
amendments or waivers, and nothing herein shall create such a duty.
[signature page follows]






--------------------------------------------------------------------------------





METALSCO, LLC,  
a Georgia limited liability company 


By:
 /s/ MICHELLE HARRISON
 
Name:
 Michelle Harrison
 
Title:
 Treasurer



SKYLINER, LLC,
a Delaware limited liability company


By:
 /s/ MICHELLE HARRISON
 
Name:
 Michelle Harrison
 
Title:
 Treasurer



CENTURY KENTUCKY, INC.,
a Delaware corporation 



By:
 /s/ MICHELLE HARRISON
 
Name:
 Michelle Harrison
 
Title:
 Treasurer



CENTURY MARKETER LLC,
a Delaware limited liability company 



By:
 /s/ MICHELLE HARRISON
 
Name:
 Michelle Harrison
 
Title:
 Treasurer






Signature Page to Consent and Reaffirmation